Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
When considered as a whole and light of Applicant’s specification, claims 1-15 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 
As to independent claims 1, 14, 15:
The closest prior art of Strasnick et al. (US5861885, Strasnick) shows a method, corresponding electronic device, and corresponding a computer readable storage medium, comprising:
at a computing system including a first display generation component and one or more input devices:
displaying, via the first display generation component:a first view of a first computer-generated three-dimensional environment (col. 4, l. 5-9)(e.g., The aggregation of objects forms an information landscape as shown in FIG. 1 which comprises the following general categories of data representation components: data blocks 110, cells 120, connectors 130, ground 140, sky 150 and topology 160.) , 
wherein the first view of the first computer-generated three-dimensional environment includes a representation of a respective portion of a physical environment (col. 8, l. 47-53)(e.g., Good visual appearance and realism are valuable. They provide a data representation paradigm which is pleasant to use, enhances viewer discrimination, and makes the system feel more familiar and lifelike to the user. Moreover, realism provides an illusion of space, which helps to engage and focus the viewer. The system feels more sophisticated so that the user performs tasks with greater concentration), and 
a first representation of one or more projections of light in a first portion of the first computer-generated three-dimensional environment (col. 10, l .2-6) (e.g., A spotlight 430 may also shine down on the selected cell from a point above the landscape), 
while displaying the first view of the first computer-generated three- dimensional environment and the first representation of the one or more projections of light, 
detecting, from a first user, a query directed to the virtual assistant (col. 5, l .5-7); and  
in response to detecting the query directed to the virtual assistant: 
displaying animated changes of the first representation of the one or more projections of light in the first portion of the first computer-generated three-dimensional environment (col. 8, l .3-8; col. 9, l. 62-65) (e.g., the second navigational mode provided in the preferred embodiment is zoom navigation. Zoom navigation enables a navigator to automatically zoom an object when the user presses the mouse button over an object; the present invention highlights these data blocks and cells and displays the name of a selected data block or cell in the upper left hand comer of the selected data object as the navigator passes over it.), 
wherein displaying the animated changes include displaying a second representation of the one or more projections of light that is focused on a first sub-portion of the first portion of the first computer-generated three-dimensional environment (col. 2, l. 32-38) (e.g., displaying objects in the display space; displaying a representation of a spotlight on selected objects in the display space; and automatically navigating to a selected object indicated by the spotlight. The present invention further comprises a method and apparatus for automatically navigating in sequence to each selected object indicated by spotlights);
and after displaying the animated changes of the first representation of the one or more projections of light, displaying content responding to the query at a position corresponding to the first sub-portion of the first portion of the first computer-generated three-dimensional environment (col. 2, l. 32-38) (e.g., displaying objects in the display space; displaying a representation of a spotlight on selected objects in the display space; and automatically navigating to a selected object indicated by the spotlight. The present invention further comprises a method and apparatus for automatically navigating in sequence to each selected object indicated by spotlights).
Strasnick fails to specifically show:
wherein the first representation of the one or more projections of light has an appearance that indicates a spatial relationship between a virtual assistant present in the first computer-generated three- dimensional environment and the representation of the respective portion of the physical environment in the first computer-generated three-dimensional environment .

As to dependent claims 2-13:
These claims depend from allowable claim 1, and thus are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/10/2022